PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/015,022
Filing Date: 21 Jun 2018
Appellant(s): Rockwell et al.



__________________
Adam J. Smith, Reg. No. 72,962

For Appellant


EXAMINER’S ANSWER


March 01, 2021 (hereinafter “Brief) appealing from the Final Office Action mailed September 30,2020 (hereinafter “Office Action”).
(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 30, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

Withdrawn Rejections 
No rejections have been withdrawn by the examiner. 

(2) Response to Argument
101 Arguments
Appellant’s arguments received on 01 March 2021 have been fully considered, but they are not persuasive. 
Appellant argue that the claimed invention fails to recite an abstract idea under Prong One because is not directed to marketing or business activity per se. further, appellant argue that several of the claim limitations the Office alleges to recite the abstract idea are not directed to advertising or marketing activities per se as required to fall under this subgrouping. See final office action dated September 30, 2020 pages 9-10. Instead, for example, the recited limitations of claim 1 require identification of 
Examiner respectfully disagree, the office action follows the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) – see MPEP 2106.04(II) and 2106.04(d)  and sample rejection for presenting a prima facie case, as the abstract ideas have been clearly outlined, and the reasons as to why the additional elements are not practically nor significantly more are stated as in the rejection below. The claims recite the abstract ideas of a Certain Method of Organizing Human Activity as per the rejection of the Final Office Action dated of September 30, 2020 page 9-10.  
Appellant asserted grouping and subgrouping is intended to capture certain pure business method claims, which are not recited here. Further, the claimed invention recites a concrete and detailed set of exercise steps that must be performed to elicit certain feedback data which is electronically collected and analyzed in certain ways. Far from an abstract pure business method, these limitations provide concrete steps and 
Examiner respectfully disagree, the appellant specification states in ¶[0010]. 

    PNG
    media_image2.png
    266
    1022
    media_image2.png
    Greyscale

The applicant’s specification clearly states that the claimed invention is directed to identifying which features of a product are attractive to customers, by undergoing a survey with the customer in order to elicit their feedback. This is well understood as marketing research and answers the age old question of “What do my customers want so I can develop products that satisfy their wants/needs with my product offering”. This is clearly organizing human activity because armed with the understanding what the customer wants leads to developing products to satisfy those wants/needs. This is suggested by the applicant’s drawings in Figures 13 and 14, which show a survey participant interacting with survey elements to garner their feedback.)
Furthermore, this kind of customer survey is neither technical nor technological, rather it is merely a method of interacting with the customer in order to develop 

Appellant argue at a minimum, the claimed invention integrates any Arguendo Abstract idea into a Practical Application thereof Under Prong Two by Reciting Detailed, Concrete Steps that must be performed see Appeal Brief page 13. Further, Appellant argue the  claims do not attempt to tie up marketing and surveying at a high level, instead the claims provided a specific method for how such optimization is completed, thereby rendering them eligible at least under prong two. 
Examiner respectfully disagree, under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, “data collection subsystem”, “databased”, “computer processor”, “output system”, “personal electronic device”, and “user interface”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application 
Further, the specification shows an outcome of the claimed invention (Figure 7)

    PNG
    media_image3.png
    695
    539
    media_image3.png
    Greyscale


	What is shown here are the different claimed exercises with the outcomes (product features, product attributes, package attributes, container attributes).  Further, the drawings show a person interacting with various products on a table to elicit their responses (see below figures)

    PNG
    media_image4.png
    735
    673
    media_image4.png
    Greyscale

                                 
    PNG
    media_image5.png
    666
    919
    media_image5.png
    Greyscale

	The claimed invention thus takes an interactive real-world survey technique and then uses a computer to process and analyze the data.  The use of a computer to process the data is merely implementing the abstract idea in the manner of “apply it”, 
	Examination of the claims—as a whole and in terms of each claim’s limitations—reveals that the claims are not directed to improving computer performance or a technical field and do not recite any such benefit. The claims are directed to performing a marketing survey and merely use a computer to improve the performance of that survey—not the performance of a computer nor the improvement of a technical field. There are no details provided on the additional elements in the specification, and claims merely utilize these current technologies to perform the abstract limitations, which is applying similar to that of Alice. 
Appellants then argue that claim 1 is practically integrated under the PEG by reciting the 2019 PEG Example 37and Example 42, stating that the addition of generic computer-related limitations which require conversion of data between a format specific to a specific device and a common format – essentially, the explanation of how the idea of updating a common record may be carried out in a generic computing environment integrate the application into a practical application.
 Examiner respectfully disagree, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer 

Further, Appellant argue that While Applicant does not dispute that marketing and surveying are age-old concepts, this is not a case where the Applicant is attempting to broadly claim marketing and surveying at a high level as performed on a generic computer, such as by the words “apply it” or “apply it with a computer”. Instead, the Office found claim 1 as presented in the Office Action Response of April 3, 2020 which recited a computer but not the four exercises, to be obvious, but claim 6 as presented in the Office Action Response of April 3, 2020, which recited the four exercises, to be novel and non-obvious. See office action dated June 6, 2020 pages 18-10. Thus, it is primarily these four exercises themselves - rather than the addition of any arguendo generic computer - which the Office admits to present an improvement in existing technology. Alice. 
Examiner respectfully disagree, first, this argument is not persuasive because the test under Alice is not a matter of evidence but rather a test of law, the nonobviousness or novelty of those limitations would not provide an indication that those limitations are “something more”. In other words, nonobviouseness or novelty is not an indicia of eligibility. Further, the non-final office action of April 2, 2020 pages 3, 8 and the final office action of September 30, 2020 pages 8, 13, the limitations of claim 6 with regard to the four exercises feature were rejected under 35 USC 101. The claims are directed to performing a marketing survey and merely use a computer to improve the performance of that survey – not the performance of a computer nor the improvement of a technical field.   
The appellant argues that the claims are not preemptive See Appeal Brief page 16 Lines 9-14, 
Examiner respectfully disagree, and the questions of preemption are inherently addressed by the Alice test.  Because the claimed is directed to an abstract idea that is 

The applicant alleges that the dependent claims have not been properly analyzed Brief pages 17 Lines 1-15, 
Examiner respectfully disagree, the examiner provided a prima facie analysis. See Non-final office action dated April 3, 2020 page 8 and final rejection office action dated September 30, 2020 pages 11, 13. The applicant presents no rationale or evidence as to why the dependent claims either integrate the abstract idea into a practical application or provide significantly more. The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
To summarize, the claims recite abstract concepts, which are not practically integrated, no significantly more and thus the rejection under 101 Alice remains. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                                                                                                                                                                                                                            
Conferees:
/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.